Name: Council Regulation (EEC) No 3568/81 of 7 December 1981 on export arrangements for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 81 Official Journal of the European Communities No L 357/7 COUNCIL REGULATION (EEC) No 3568/81 of 7 December 1981 on export arrangements for certain types of non-ferrous metal waste and scrap HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 1 . Community exports between 1 January and 31 December 1982 of aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff and lead waste and scrap falling within sub ­ heading 78.01 B shall be subject to production of an export licence to be issued by the relevant authorities of the Member States. The licence shall be issued free of charge, for such quantities as are requested subject to the provisions set out below. 2. The export licence shall be issued within not more than 15 working days of the date of the request on presentation by the applicant of a sale contract for the entire quantity requested. The licence shall be valid for two months. 3 . Each Member State shall inform the Commission of the following within the first 15 days of each month : (a) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month ; (b) the quantities in tonnes of products which have been exported during the month preceding that referred to under point (a) ; (c) the quantities in tonnes authorized for export or exported as part of inward or outward processing arrangements ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas, under Regulations (EEC) No 3438/80 (3) and (EEC) No 1792/81 (4), exports of aluminium and lead waste and scrap were made subject, for the duration of 1981 in the case of aluminium and for the second half of 1981 in the case of lead, to production of a prior export licence to be issued by the relevant authorities of the Member States according to procedures to be laid down ; whereas this arrangement expires on 31 December 1981 ; Whereas, in order to avoid supply difficulties for copper ash and residues and for copper waste and scrap, Community quantitative export quotas were fixed in Regulation (EEC) No 3438/80 ; whereas these quotas remain in force until 31 December 1981 ; Whereas it is necessary to maintain in force for 1982 the system of export licences for aluminium and lead products and the quotas for copper products ; Whereas the Committee set up by Regulation (EEC) No 2603/69 has been consulted ; Whereas the criterion for the allocation of the said quotas should be determined ; Whereas the provisions relating to the monitoring of intra-Community trade laid down in Commission Regulation (EEC) No 223/77 of 22 December 1976 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure ^ apply only if the measures introducing export restrictions provide for their application, (d) the third country of destination . The Commission shall pass this information to the Member States. Article 2 Community quantitative export quotas shall be esta ­ blished as follows for 1982 : (tonnes) CCT heading No Description Quantity ex 26.03 Ash and residues of copper and copper alloys 22 300 ex 74.01 D Waste and scrap of copper and copper alloys 32 700 (') OJ No L 324, 27. 12. 1969, p . 25. 0 OJ No L 124, 8 . 6. 1970, p . 1 . (3) OJ No L 358, 31 . 12 . 1980, p . 89 . (4) OJ No L 179, 1 . 7. 1981 , p. 2. O OJ No L 38 , 9 . 2. 1977, p . 20 . No L 357/8 Official Journal of the European Communities 12. 12. 81 Article 3 The quotas fixed in Article 2 shall be allocated accor ­ ding to the estimate of requirements. of the Community, shall be charged against the quota of the exporting Member State. However, derogations may be made in specific cases following an opinion from the Quota Administration Committee set up under Regulation (EEC) No 1023/70 . Article 4 Article 5 Regulation (EEC) No 223/77 shall apply to the move ­ ment within the Community of the products listed in Article 2. Article 6 Exports outside the Community of products listed in Article 2 and obtained under inward processing arrangements within the meaning of Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administra ­ tive action in respect of inward processing ('), shall be charged against the quota of the exporting Member State. However, derogations may be made in specific cases following an opinion from the Quota Adminis ­ tration Committee set up under Regulation (EEC) No 1023/70 . Temporary exports for working, processing or repair in a non-member country, within the meaning of Council Directive 76/ 119/EEC of 18 December 1975 on the harmonization of provisions laid down by law, regulation or administrative action in respect of outward processing ^), of products which are to be reimported for home use within the customs territory The Council shall decide in due time and in any case before 31 December 1982 on the measures to be taken regarding the export of the products listed in Articles 1 and 2 after the validity of this Regulation has expired. Article 7 This Regulation shall enter into force on 1 January 1982. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1981 . For the Council The President CARRINGTON (') OJ No L 58 , 8 . 3 . 1969, p . 1 . (2) OJ No L 24, 30 . 1 . 1976, p . 58 .